Citation Nr: 0020406	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound to the left lower lateral chest area.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel



INTRODUCTION

The veteran had active duty from August 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  The veteran has a scar on the left chest wall and a 
metallic density in the left hemithorax that are residuals of 
a shrapnel wound incurred in service.  

2.  The veteran has been diagnosed as having PTSD with 
symptoms associated with his experiences in Vietnam.  


CONCLUSIONS OF LAW

1.  The veteran incurred a shell fragment wound to the left 
lower lateral chest area during active duty service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).  

2.  The veteran's claim of entitlement to service connection 
for PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Shell Fragment Wound
to the Left Lower Lateral Chest Area

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a shell fragment wound to 
the left side is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  See Murphy v. Derwinski, 1 
Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address this issue.

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

This provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  See Clyburn 
v. West, 12 Vet. App. 296, 303 (1999); Arms v. West, 12 Vet. 
App. 188, 194-95 (1999); Wade v. West, 11 Vet. App. 302, 304-
305 (1998); Russo v. Brown, 9 Vet. App. 46, 50 (1996); Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).  Therefore, 
"[s]ection 1154(b) provides a factual basis upon which a 
determination can be made that a particular      . . . injury 
was incurred . . . in service but not a basis to link 
etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza, supra).  

Service medical records were negative for any complaint or 
treatment of shell fragment wounds.  However, VA outpatient 
X-rays taken in December 1995 showed a tiny metallic density 
over the left lower lateral hemithorax.  Review of the claims 
folder did not reveal any evidence of occupational or other 
incident in which the veteran may have sustained an injury 
with a retained metallic body.

Information submitted by the veteran in July 1996 in support 
of his PTSD claim reflected a history of receiving shrapnel 
wounds to his side from a hand grenade explosion when he was 
stationed in Vietnam in DaNang.  He did not report or receive 
treatment for his wound.  In a July 1997, written by the 
veteran's wife on his behalf, the veteran further explained 
that he was knocked to the ground when a grenade was thrown 
at civilian police.  He had metal in his body, which he 
attributed to this grenade explosion.  In a September 1997 
statement, he added that the grenade exploded about 30 feet 
from where he stood.  He explained that he must have thought 
that he scraped himself when he dove under a truck.  

During a March 1998 VA dermatology examination, the veteran 
again described the grenade explosion in service.  X-rays 
taken at that time continue to show tiny metallic densities 
over the left hemithorax.  The examiner located a tiny scar 
over the left lateral chest area.  The examiner opined that 
the scar and the metallic densities were as likely as not 
residuals of shrapnel wounds from a grenade or other 
explosive device.  

Considering this evidence, the Board notes that the veteran 
does not contend that he was engaged in combat with the enemy 
when he incurred the shrapnel wound to the left side.  Thus, 
the wound is not presumed to have been incurred in service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In any event, 
although there is no evidence of a shrapnel wound in service 
medical records, the medical evidence shows retained metallic 
bodies in the left chest, probably resulting from a grenade 
explosion.  There is no medical opinion to the contrary.  
Therefore, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for 
residuals of a shell fragment wound to the left lower lateral 
chest area.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.    


Service Connection for PTSD

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  See Murphy, 1 Vet. App. at 91; Gilbert, 1 
Vet. App. at 55.  Generally, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. 
App. 498, 504 (1995).  In this case, the evidence shows that 
the veteran has been diagnosed as having PTSD with symptoms 
associated with his experiences in Vietnam.  However, as 
discussed in detail below, the Board finds that additional 
development is required to ensure proper adjudication of this 
claim.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, service connection for a shell fragment 
wound to the left lower lateral chest area is granted.  

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.

REMAND

As discussed above, the Board finds that the veteran's claim 
for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Therefore, VA has 
a duty to assist the veteran in developing facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); Epps, 126 F.3d at 1469.  
This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

Generally, service connection for PTSD requires a current 
diagnosis of the disorder, credible evidence of the 
occurrence of an in-service stressor, and medical evidence of 
a link between the diagnosed PTSD and the in-service 
stressor.  38 C.F.R. § 3.304(f) (1999); 38 C.F.R. § 3.304(f) 
(1996); see 64 Fed. Reg. 32,807-32808 (1999) (effective March 
7, 1997) (amending 38 C.F.R. § 3.304(f) effective March 7, 
1997).  

In various statements, the veteran has related that he 
received shrapnel wounds to the left lower lateral chest area 
from a hand grenade explosion.  The grenade was thrown at a 
civilian police station in DaNang.  The March 1998 VA 
dermatology examination report shows that the veteran has 
retained metallic fragments, likely from the explosion of a 
grenade or other device.  As discussed above, the Board has 
established service connection for a shell fragment wound to 
the left side.     

Records from Southeastern Illinois Counseling Centers dated 
in June 1996 showed a diagnosis of PTSD and dysthymic 
disorder.  During his intake, the veteran reported, with 
respect to military experiences, that he had come under 
frequent enemy artillery and mortar fire during his tour in 
Vietnam.  He had been scared most of that time.  He related 
no non-military trauma.  

The report of the September 1994 VA psychiatric examination 
shows a diagnosis of major depression illness.  The report of 
the July 1996 VA psychiatric examination reveals a diagnosis 
of recurrent major depression.  A July 1996 VA psychiatric 
examination report shows a diagnosis of paranoia, depression, 
and anxiety, all possibly secondary to PTSD.  VA outpatient 
treatment records through September 1998 show a diagnosis of 
recurrent depression.  

During a November 1997 VA psychiatric examination, the 
veteran related that he served in Vietnam for 13 months.  He 
worked as a mechanic at a depot in DaNang.  He experienced a 
lot of incoming mortar fire when he was on guard duty.  He 
also witnessed an incident in which people were injured when 
someone threw a grenade into the Vietnamese police 
headquarters building.  He denied other traumatic incidents.  
The diagnosis was recurrent major depression.  The examiner 
commented that the veteran had some symptoms secondary to his 
experiences in Vietnam.  However, there was no identified 
traumatic event.    

From the evidence of record, it is unclear whether the 
veteran is most appropriately diagnosed as having PTSD.  The 
private medical records show a diagnosis of PTSD without 
specific evidence of an in-service stressor.  The November 
1997 VA psychiatric examiner appears to have withheld a 
diagnosis of PTSD because there was no established stressor.  
However, the presence of the retained shrapnel, in 
conjunction with the veteran's description of the grenade 
explosion to which the shrapnel is attributed, is sufficient 
to establish the occurrence of a stressor in service.  A new 
VA examination is required to resolve the conflicts in 
diagnoses and, if the veteran has PTSD, to determine whether 
there is a nexus between the PTSD and the shell fragment 
wound to the left lower lateral chest area.            

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran a VA 
psychiatric examination.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The examiner 
is asked to review the claims folder, 
particularly the report of the November 
1997 VA psychiatric examination and the 
March 1998 VA dermatology examination.  
Based on the current examination and a 
review of the claims folder, the examiner 
is asked to offer his opinion as to the 
most appropriate diagnosis for the 
veteran's psychiatric disorder.  If the 
examiner determines that the veteran has 
PTSD, he should offer an opinion as to 
whether the veteran has PTSD as a result 
of incurring a shell fragment wound to 
the left lower lateral chest area in 
service.  If the examiner is unable to 
offer the requested opinion, the 
examination report should so state.  Any 
opinion provided should include a 
complete rationale.  

2.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim. 

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

